January 19, 2011 Mary Brothwell Willis of Massachusetts Inc. Three Copley Pl, Ste 300 Boston, MA 02116 RE : Insured Name : Fidelity Fixed Income & Asset Allocation Fund Policy Number: XMO1000021 (the Policy) Limit/Layer: $10,000,000 part of $50,000,000 Excess of $100,000,000 Dear Mary, Freedom Specialty is pleased to provide you with the enclosed Fidelity Fixed Income & Asset Allocation Fund (Bond) Policy, with effective dates 07/01/2010 to 07/01/2011 , issued by National Casualty Company (the Company) to the above captioned insured. As requested, the Policy has been issued despite the fact that Freedom Specialty has not received all of the Underlying Excess policy(ies)/endorsements. As you are aware, the binder for this Policy may contains a subjectivity(ies) regarding receipt, review and acceptance of complete copies of the binders for all of the Underlying Excess policies, as well as complete copies of all of the policies themselves. Please forward complete copies of all of the policies to my attention as soon as possible. The Company fully reserves its rights to amend the Policy in the event that any inconsistencies exist between the binders related to the policies and the policies when issued. In addition, by issuing the Policy, the Company does not waive any rights or defenses it may have in connection with the Policy, nor is it stopped from asserting all or any defenses that may be available to it with regard to the Policy. If you have any questions or concerns, please do not hesitate to contact me. 8877 North Gainey Center Drive Scottsdale, Arizona 85258 1-800-423-7675 A STOCK COMPANY In Witness Whereof, the Company has caused this policy to be executed and attested. The information contained herein replaces any similar information contained elsewhere in the policy. UT-COVPG (7-09) Home Office: Madison Wisconsin Administrative Office: 8877 North Gainey Center Drive Scottsdale, Arizona 85258 1-800-423-7675 EXCESS INSURANCE POLICY UNLESS OTHERWISE PROVIDED IN THE FOLLOWED POLICY, THIS POLICY APPLIES ONLY TO CLAIMS FIRST MADE AGAINST THE INSURED DURING THE POLICY PERIOD OR EXTENDED REPORTING PERIOD. THE LIMIT OF LIABILITY SHALL BE REDUCED BY PAYMENT OF DEFENSE COSTS. DECLARATIONS Item 1 Named FIDELITY FIXED INCOME & ASSET Policy No.: XMO1000021 Insured & ALLOCATION FUND Agent No.: Mailing 82 DEVONSHIRE ST, MAIL ZONE F3D Address BOSTON, MA 02109 Renewal No.: XMO0900021 Item 2. Aggregate Limit of Liability: $ 10,000,$50,000,000 all Claims (inclusive of defense costs) Item 3. Policy Period: 07/01/2010 to 07/01/2011 12:01 a.m. local time at Named Insured's Mailing Address. Item 4. Followed Policy: Issuing Insurer: NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA Limit of Liability: $ Policy No.: 01-986-29-38 Deductible(s)/Retention(s): $400,000 Item 5. Schedule of Underlying Policies: Deductible(s)/ Issuing Insurer Policy No. Limits of Liability Retention(s) Primary Policy SAME AS ITEM 4. ABOVE Underlying Excess Policies: Issuing Insurer Policy No. Limits of Liability Attachment 1st Excess: UT -358 (12-07) 2nd Excess: 3rd Excess: 4th Excess: 5th Excess: 6th Excess: 7th Excess: 8th Excess: Item 6. Premium: $ Terrorism Premium: $ Total Premium: $ Item 7. Endorsements Effective at Inception: SEE SCHEDULE OF FORMS AND ENDORSEMENTS Item 8. Notices to Company: Notice of Claims to: NATIONAL CASUALTY COMPANY 7 WORLD TRADE CENTER SUITE 33A NEW YORK, NY 10007 Other Notices to: NATIONAL CASUALTY COMPANY 7 WORLD TRADE CENTER SUITE 33A NEW YORK, NY 10007 These Declarations/Policy, together with the Application and any written endorsements attached thereto, shall constitute the contract between the Insured and the Company . XM-D-1 (8-07) xmd1d.fap SCHEDULE OF FORMS AND ENDORSEMENTS Policy No. XMO1000021 Effective Date: 07/01/2010 12:01 A.M., Standard Time Named Insured FIDELITY FIXED INCOME & ASSET Agent No. EXCESS LIABILITY FORMS UT -COVPG 7-09 Cover Page XM -D-1 8-07 Excess Insurance Policy Declarations UT -SP-2 12-95 Schedule Of Forms and Endorsements XM -P-1 8-07 Excess Insurance Policy UT -358 12-07 Schedule Of Underlying Policies XM -56 1-08 Quota Share Endorsement XM -58 1-08 Exhaustion/Reduction Of Underlying Limits ADDITIONAL FORMS UT-SP-2 (12-95) utsp2mgt.fap A Stock Insurance Company, herein called the Company EXCESS INSURANCE POLICY UNLESS OTHERWISE PROVIDED IN THE FOLLOWED POLICY, THIS POLICY APPLIES ONLY TO CLAIMS FIRST MADE AGAINST THE INSURED DURING THE POLICY PERIOD OR EXTENDED REPORTING PERIOD. THE LIMIT OF LIABILITY SHALL BE REDUCED AND MAY BE EXHAUSTED BY PAYMENT OF DEFENSE COSTS. In consideration of the payment of the premium and in reliance upon the statements in the Application, which is made a part hereof and subject to the Declarations, terms and conditions of this Policy, the insurance company indicated in the Declara tions (herein called the Company ) and the Insured agree as follows: I. INSURING AGREEMENT The Company shall provide the Insureds with insurance coverage excess of the Underlying Policies. This Policy is sub- ject to the same representations as are contained in the applications for the Underlying Policies and, except with respect to the premium, the limit of liability and as otherwise provided herein, the insurance coverage provided by this Policy shall apply in accordance with the same terms, definitions, conditions, exclusions and limitations as are contained in the Followed Policy and, to the extent coverage is further limited or restricted thereby, in any other of the Underlying Policies. This Policy shall not grant broader coverage than the most restrictive of the Underlying Policies. II. DEFINITIONS A. Application means all signed applications and any information submitted therewith for this Policy. B. Claim has the same meaning in this Policy as in the Followed Policy. C. Insured means any persons or entities entitled to coverage under the Followed Policy. D. Named Insured means the entity named in Item 1. of the Declarations. E. Policy Period means the period from the effective date to the expiration date of this Policy as set forth in Item 3. of the Declarations, or any earlier termination date. F. Followed Policy means the policy, as constituted at its inception, named in Item 4. of the Declarations. G. Underlying Policies mean all policies, as constituted at their inception, listed in Item 5. of the Declarations. H. Underlying Limits means an amount equal to the total of all aggregate limits of liability for all Underlying Policies, plus the uninsured retention or deductible applicable to the primary policy named in Item 5. of the Declarations. III. LIMIT OF LIABILITY The amount stated in Item 2. of the Declarations shall be the maximum amount payable by the Company under this Pol- icy with respect to all Claims first made during the Policy Period. IV. REDUCTION OR EXHAUSTION OF UNDERLYING LIMITS A. In the event the Underlying Limits are partially reduced by reason of actual payment by the insurers of the Underly- ing Policies, then subject to the Limit of Liability this Policy shall continue to apply as excess over the reduced Underlying Limits. B. In the event the Underlying Limits are wholly exhausted by reason of actual payment by the insurers of the Under- lying Policies (and the Insured has paid the full amount of any applicable deductible or uninsured retention under the Followed Policy ), then subject to the Limit of Liability this Policy shall continue to apply as primary insurance; XM-P-1 (8-07) Page 1 of 2 provided always that this Policy shall only pay excess of such applicable deductible or retention, which shall be applied to any subsequent Claim in the same manner as specified in the Followed Policy. C. This Policy shall only pay in the event of the reduction or exhaustion of the Underlying Policies by reason of actual payment by the insurers of the Underlying Limits as described above and shall not drop down for any other reason, including but not limited to existence of any sub-limit in any Underlying Policy or the uncollectibility (in whole or in part) of any of the Underlying Limits; provided, however, this Policy will recognize erosion of any of the Underlying Policies due to the existence of a sub-limit. The Insureds expressly retain the risk of any gap in coverage or uncollectibility and the Company does not in any way insure or assume such risk. V. CONDITIONS OF COVERAGE A. As a condition precedent to this Policy's coverage, the Insureds agree to maintain the Underlying Policies in full effect with solvent insurers during the Policy Period except for any reduction or exhaustion of the Underlying Limits by reason of actual payments thereunder. If the Underlying Policies are not so maintained, the Company shall not be liable under this Policy to a greater extent than it would have been had such Underlying Policies been maintained. B. As a condition precedent to this Policy's coverage, the Insureds shall notify the Company in writing of any of the fol- lowing events as soon as practicable thereafter, with full particulars: the reduction or exhaustion of any of the Underlying Limits; the cancellation or termination of, or failure to maintain in full effect, any of the Underlying Policies; any change to any of the Underlying Policies; or the insurer of any of the Underlying Policies becoming subject to a receivership, liquidation, dissolution, re- habilitation or similar proceeding or being taken over by any regulatory authority. C. If during the Policy Period or any discovery or extended reporting period, any terms of any of the Underlying Pol- icies are changed in any manner, this Policy shall not be subject to such change unless the Company consents to such change by written endorsement to this Policy. Unless the Company so consents to such change, the Com- pany shall not be liable to a greater extent than it would have been absent such change to any of the Underlying Policies. XM-P-1 (8-07) Page 2 of 2 SCHEDULE OF UNDERLYING POLICIES Policy No.: XMO1000021 Effective Date: 07/01/2010 12:01 A.M. Standard Time FIDELITY FIXED INCOME & ASSET Named Insured: ALLOCATION FUND (BOND) Agent No.: Issuing Insurer Policy Number Limits of Liability Attachment 1ST EXCESS: WESTCHESTER FIRE DOX G21661612 005 $ $ INSURANCE COMPANY 2ND EXCESS: EVEREST NATIONAL FL5FD00012-101 $ $ INSURANCE COMPANY 3RD EXCESS: ICI MUTUAL INSURANCE B $ $ COMPANY 4TH EXCESS: ENDURANCE SPECIALTY P006738005 $ $ INSURANCE, LTD. 5TH EXCESS: ST. PAUL MERCURY 469PB0983 $ $ INSURANCE COMPANY 6TH EXCESS: CONTINENTAL INSURANCE $ $ COMPANY 7TH EXCESS: STARR INDEMNITY & SISIXFL21025310 $10,000,000 PART $ LIABILITY COMPANY OF $ AXIS INSURANCE MBN 727586/01/2010 $5,000, $ COMPANY $ UT-358 (12-07) ENDORSEMENT NO. 1 ATTACHED TO AND ENDORSEMENT EFFECTIVE DATE FORMING A PART OF NAMED INSURED AGENT NO. POLICY NUMBER (12:01 A.M. STANDARD TIME) XMO1000021 07/01/2010 FIDELITY FIXED INCOME & ASSET THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. EXCESS POLICY - EXHAUSTION/REDUCTION OF UNDERLYING LIMITS In consideration of the premium paid, it is hereby understood and agreed that Section IV. REDUCTION OR EXHAUSTION OF UNDERLYING LIMITS, Section C. is deleted in its entirety and replaced with the following: C. This Policy shall only pay covered loss in the event of the reduction or exhaustion of the Underlying Policies by reason of actual payment by the insurers of the Underlying Limits for covered loss; pro- vided, however, if the Insured shall pay any covered loss, then the Company agrees to recognize that the Underlying Limits are reduced or exhausted to the extent of such payments by the Insured. In no way shall such payment by the Insured constitute a waiver of any terms, conditions or exclusions of the Underlying Policies or this Policy. This Policy shall not drop down for any other reason, including but not limited to the existence of any sublimit in any Underlying Policy or the uncollectibility (in whole or in part) of any of the Underlying Limits; provided, however, this policy will recognize erosion of any of the Underlying Policies due to the existence of a sublimit. The Insureds expressly retain the risk of any gap in coverage or uncollectibility and the Company does not in any way insure or assume such risk. All other terms and conditions of this Policy remain unchanged. / AUTHORIZED REPRESENTATIVE DATE XM-58 (1-08) Page 1 of 1 ENDORSEMENT NO. 2 ATTACHED TO AND ENDORSEMENT EFFECTIVE DATE FORMING A PART OF NAMED INSURED AGENT NO. POLICY NUMBER (12:01 A.M. STANDARD TIME) XMO1000021 07/01/2010 FIDELITY FIXED INCOME & ASSET ALLOCATION FUND EXCESS POLICY - QUOTA SHARE ENDORSEMENT In consideration of the premium paid, it is hereby understood and agreed that: 1. This Policy is part of a quota share participation arrangement between the Participating Insurers and the Insured (the "Program") which provides a $ Limit of Liability excess of the Under- lying Limits and consists of the following: Participating Participating Participating Participating Insurer Insurer's Policy Insurer's Limit of Insurer's Number Liability Percentage NATIONAL CASUALTY COMPANY XMO1000021 $ 20 % FEDERAL INSURANCE COMPANY $ 10 % TWIN CITY FIRE INSURANCE FI 0252157-10 $ 20 % COMPANY CATLIN SPECIALTY INSURANCE XSP -92190-0710 $ 10 % COMPANY HOUSTON CASUALTY COMPANY 24-MG-10-A10267 $ 16 % LLOYD'S OF LONDON B080113012 P10 $ 12 % CHARTIS EXCESS LIMITED $ 12 % 2. Each Participating Insurer shall be liable only for its own percentage of each covered loss, subject to its own Limit of Liability. 3. Each Participating Insurer shall: A. receive notice of any claim submitted for coverage under the Program; B. make its own determination of whether loss is covered under the Program; and C. elect whether to participate in the investigation, settlement or defense of any claim. 4. The liability of each Participating Insurer shall be several and not joint. The failure, refusal or inability of any Participating Insurer to pay covered loss, including, without limitation, an inability based upon insol- vency, shall not increase or otherwise affect the liability of any other Participating Insurer. The Insured expressly retains the risk of any gap in coverage or uncollectibility and the Company does not in any way insure or assume such risk. All other terms and conditions of this Policy remain unchanged. / AUTHORIZED REPRESENTATIVE DATE XM-56 (1-08) Page 1 of 1 ENDORSEMENT National Casualty Company NO. 3 ATTACHED TO AND ENDORSEMENT EFFECTIVE DATE FORMING A PART OF NAMED INSURED AGENT NO. (12:01 A.M. STANDARD TIME) POLICY NUMBER FIDELITY FIXED INCOME & ASSET XMO1000021 07-01-10 ALLOCATION FUND THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. EXCESS POLICY  TIE-IN OF LIMITS ENDORSEMENT In consideration of the premium paid, it is hereby understood and agreed that there shall be a combined Limit of Liability of $_ for all Claims under this Policy and all claims under policy number XMO1000020 issued by the Company to All Fidelity Funds, including any policy that renews or replaces or succeeds in time either policy, which combined Limit of Liability shall be the maximum amount payable by the Company under all such policies. All other terms and conditions of this Policy remain unchanged. AUTHORIZED REPRESENTATIVE DATE UT-3g (3-92)
